UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LARETA MIRZADJANYAN, on behalf of
plaintiff and a class,                            Civil Action No. 1:18-cv-07190

       Plaintiff,

vs.

CENTRAL CREDIT SERVICES, LLC, and
JHPDE FINANCE 1, LLC

       Defendants.


          JHPDE DEBT EQUITIES, LLC’S ANSWER AND AFFIRMATIVE
       DEFENSES TO PLAINTIFF LARETA MIRZADJANYAN’S COMPLAINT

       Defendant JHPDE Finance 1, LLC (“JHPDE” or “Defendant”), by and through

undersigned counsel, hereby answers the Complaint of Plaintiff Lareta Mirzadjanyan

(“Mirzadjanyan” or “Plaintiff”). In support thereof, JHPDE avers as follows:

                                      INTRODUCTION

       1.      Plaintiff Lareta Mirzadjanyan brings this action to secure redress from unlawful

credit and collection practices engaged in by defendants Central Credit Services, LLC and

JHPDE Finance 1, LLC ("JHPDE"). Plaintiff alleges violation of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. ("FDCP A").

       ANSWER: JHPDE admits that Plaintiffs filed the instant purported class action

       Complaint seeking redress for alleged violations of the Fair Debt Collection

       Practices Act but denies any wrongdoing or violations of any law. JHPDE denies

       each and every allegation in Paragraph 1 not specifically admitted herein.

       2.      The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in


                                         Page 1 of 17
connection with debt collection attempts. It also requires debt collectors to give debtors certain

information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

       ANSWER: The allegations in Paragraph 2 contain conclusions of law to which no

       response is required.

       3.      In enacting the FDCPA, Congress found that: "[t]here is abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. §1692(a).

       ANSWER: The allegations in Paragraph 3 contain conclusions of law to which no

       response is required.

       4.      Because of this, courts have held that "the FDCPA's legislative intent emphasizes

the need to construe the statute broadly, so that we may protect consumers against debt

collectors' harassing conduct." and that "[t]his intent cannot be underestimated." Ramirez v. Apex

Financial Management LLC, 567 F.Supp.2d 1035, 1042 (N.D. Ill. 2008).

       ANSWER: The allegations in Paragraph 4 contain conclusions of law to which no

       response is required.

       5.      The FDCPA encourages consumers to act as "private attorneys general" to

enforce the public policies and protect the civil rights expressed therein. Crabill v. Trans Union,

LLC, 259 F.3d 662, 666 (7th Cir. 2001).

       ANSWER: The allegations in Paragraph 5 contain conclusions of law to which no

       response is required.

       6.      Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. §1692 et seq.




                                           Page 2 of 17
      ANSWER: JHPDE admits that Plaintiffs filed the instant purported class action

      Complaint seeking redress for alleged violations of the Fair Debt Collection

      Practices Act but denies any wrongdoing or violations of any law. JHPDE denies

      each and every allegation in Paragraph 6 not specifically admitted herein.

                                 VENUE AND JURISDICTION

      7.        This Court has jurisdiction under 15 U.S.C. §1692k (FDCPA), 28 U.S.C. §1331

and 28 U.S.C. §1337.

      ANSWER: The allegations in Paragraph 7 contain conclusions of law to which no

      response is required. To the extent a response is required, JHPDE admits that

      Plaintiff purports to state a claim which would be within the jurisdiction of this

      Court but denies that Plaintiff actually states a claim for which she is entitled to

      relief.

      8.        Venue and personal jurisdiction in this District are proper because:

                a. Defendants' collection communication (Exhibit A) was received by plaintiff

                   within this District;

                b. Defendants do or transact business within this District.

      ANSWER: The allegations in Paragraph 8 contain conclusions of law to which no

      response is required. To the extent a response is required, JHPDE admits that

      Plaintiff purports to state a claim which would be within the jurisdiction of this

      Court and for which this Court would be the proper venue; but JHPDE denies that

      Plaintiff actually states a claim for which she is entitled to relief.




                                           Page 3 of 17
                                            PARTIES

         9.     Plaintiff Lareta Mirzadjanyan is an individual who resides in Brooklyn, New

York.

         ANSWER: Upon information and belief, JHPDE admits that Plaintiff is an

         individual who resides in Brooklyn, New York.

10.      Defendant Central Credit Services, LLC is a limited liability company organized under

Delaware law with its principal office at 9550 Regency Square Blvd., Suite 500, Jacksonville, FL

32225.

         ANSWER: The allegations contained in Paragraph 10 are directed at a party other

         than JHPDE and thus no response is required.

         11.    Central Credit Services, LLC operates a collection agency, using the mails and

telephone system to collect defaulted consumer debts allegedly owed to others.

         ANSWER: The allegations contained in Paragraph 11 are directed at a party other

         than JHPDE and thus no response is required.

         12.    Central Credit Services, LLC is a debt collector as defined in the FDCPA.

         ANSWER: The allegations contained in Paragraph 12 are directed at a party other

         than JHPDE and thus no response is required.

         13.    JHPDE is a limited liability company chartered under Delaware law with

principal offices at 5757 Phantom Drive, Suite 225, Hazelwood, MO 63042.

         ANSWER: Admitted.

         14.    JHPDE is engaged in the principal business of acquiring (or claiming to acquire)

and liquidating defaulted consumer debts.

         ANSWER: Denied.




                                            Page 4 of 17
       15.    On information and belief, all or a majority of JHPDE's revenue is derived from

the liquidation of consumer debts.

       ANSWER: JHPDE is unsure of what is meant by “liquidation of consumer debts.

       JHPDE denies that it directly engages in collection activities.

       16.    JHPDE liquidates some of the consumer debts itself, by filing lawsuits.

       ANSWER: JHPDE admits that it was a named plaintiff in lawsuits filed by

       attorneys who represent JHPDE.

       17.    For example, JHPDE has filed over 175 collection lawsuits against consumers in

New York (Exhibit B). It also files collection lawsuits in other states, including California,

Connecticut, Florida, Indiana, Kansas, Louisiana, Missouri, New Jersey, Oklahoma, Oregon,

Pennsylvania, Tennessee, Texas, and Wisconsin. The total number of lawsuits filed by JHPDE to

collect money from consumers exceeds 3,000.

       ANSWER:       JHPDE admits that it was a named plaintiff in lawsuits filed by

       attorneys who represent JHPDE.

       18.    The mails and telephone system are used in connection with such lawsuits.

       ANSWER: Admitted.

       19.    JHPDE’s sole member is JH Portfolio Debt Equities, LLC, which uses the same

address as JHPDE. JH Portfolio Debt Equities, LLC states that it duns some consumers itself:

"Have You Heard from JH Portfolio Debt Equities? If you are one of our consumers, you might

have received something in the mail or received a call from us. JH Portfolio Debt Equities, LLC

acquires charged-off accounts from some of the nation's largest lenders and works with select

partners to resolve the accounts with consumers. Accounts are often considered charged-off

when 180 days or more have passed without the required minimum monthly payment."




                                         Page 5 of 17
(https://jhportfoliodebtequities.corn/consumers)

       ANSWER: JHPDE denies the characterization of the quoted material and denies

       that it or JH Portfolio Debt Equities, LLC duns consumers. To the extent that this

       paragraph accurately quotes the cited webpage, no response is required because the

       webpage speaks for itself.

       20.     In other cases, JHPDE hires collection agencies such as Central Credit Services,

LLC to dun consumers.

       ANSWER: JHPDE admits that it hires collection agencies. JHPDE denies each and

       every allegation in Paragraph 20 not specifically admitted herein.

       21.     JH Portfolio Equities' overall business is described as follows on a web site

maintained under the assumed name of JH Capital Group: "JH Portfolio Debt Equities is a

nationally licensed debt purchaser of charged off consumer debt, including credit card and

consumer installment loans, healthcare, government, mortgage and student loan distressed debt.

JH uses a variety of operational channels to maximize collections, and has developed a fully

compliant collection platform that ISO 27001, SSAE 16 and PCI compliant as well as a network

of partners who are just as devoted to compliance and customer service. JH is certified by the

Debt Buyer's Association (DBA), and its clients include global financial institutions.”

       (https://jhcapitalgroup.com/portfolio/)

       ANSWER: JHPDE states that JH Portfolio Debt Equities, LLC does business as JH

       Capital Group. To the extent this paragraph accurately quotes the cited webpage,

       no response is required because the webpage speaks for itself.

       22.     JHPDE is a debt collector as defined in the FDCPA.

       ANSWER: Denied.




                                           Page 6 of 17
                                             FACTS

       23.     Defendants have been attempting to collect from plaintiff an alleged credit card

debt, incurred (if at all) for personal, family or household purposes and not for business

purposes.

       ANSWER: JHPDE admits that Central Credit Services, LLC, on behalf of JHPDE,

       attempted to collect a credit card debt from Plaintiff. However, JHPDE lacks

       knowledge or information sufficient to form a belief as to the truth of the allegation

       that the debt was incurred (if at all) for personal, family or household purposes and

       not for business purposes.

       24.     On or about June 15, 2018, defendant Central Credit Services, LLC, acting on

behalf of defendant JHPDE, as its authorized agent, sent plaintiff the letter attached as Exhibit A.

       ANSWER: Upon information and belief, admitted.

       25.     Exhibit A is the first letter plaintiff received from defendant regarding the alleged

debt described therein.

       ANSWER: JHPDE lacks knowledge or information sufficient to form a belief as to

the truth of the allegation contained in Paragraph 25.

       26.     Exhibit A is a form letter, filled out by computer in a standardized manner.

       ANSWER: The allegations in Paragraph 26 are directed at a party other than

       JHPDE, thus no response is required. To the extent that a response is required,

       JHPDE lacks knowledge or information sufficient to form a belief as to the truth of

       the allegation contained in Paragraph 26.

       27.     On information and belief, based on its contents, Exhibit A is a form intended for

use as the first letter defendant sends to a consumer regarding the debt described therein.




                                           Page 7 of 17
       ANSWER: The allegations in Paragraph 27 are directed at a party other than

       JHPDE, thus no response is required. To the extent that a response is required,

       JHPDE lacks knowledge or information sufficient to form a belief as to the truth of

       the allegation contained in Paragraph 27.

                                        Count I - FDCPA

       28.     Plaintiff incorporates paragraphs 1-27.

       ANSWER: For its response to Paragraph 28, JHPDE incorporates by reference its

       responses to Paragraphs 1-27 of the Complaint.

       29.     The form letter attached as Exhibit A violates 15 U.S.C. § 1692e, 1692e(2),

1692e(10) and 1692g, in that it fails to coherently state the amount of the debt, as required, and is

confusing and misleading as to the amount of the debt.

               a   The front of the letter states that the balance due is $5,674.35;

               b   At the top of the reverse side of the letter is an itemization which describes the

                   same $5,674.35 number as the total due as of charge-off, and which further

                   states that the debt has increased subsequent to charge-off by $431.43 interest

                   and $212 non-interest fees and charges, and that there have been no payments

                   or credits since charge-off.

       ANSWER: Denied. Furthermore, to the extent this paragraph accurately quotes the

document attached to the complaint as Exhibit A, no response is required because the

document speaks for itself.

       30.     This is mathematically nonsensical: $5,674.35 + $431.43 + $212 - $0 is not

$5,674.35.




                                           Page 8 of 17
          ANSWER: The allegations in Paragraph 30 do not require a response because the

          letter attached as Exhibit A speaks for itself.

          31.     In addition, the letter is ambiguous and inconsistent as to whether interest, fees

   and other charges are continually being added to that debt.

          ANSWER: Denied.

32. Section 1692g provides:

          § 1692g. Validation of debts

          (a) Notice of debt; contents. Within five days after the initial communication with a

          consumer in connection with the collection of any debt, a debt collector shall, unless the

          following information is contained in the initial communication or the consumer has paid

          the debt, send the consumer a written notice containing--

                  (1) the amount of the debt;

                  (2) the name of the creditor to whom the debt is owed;

                  (3) a statement that unless the consumer, within thirty days after receipt of the

                  notice, disputes the validity of the debt, or any portion thereof, the debt will be

                  assumed to be valid by the debt collector;

                  (4) a statement that if the consumer notifies the debt collector in writing within

                  the thirty-day period that the debt, or any portion thereof, is disputed, the debt

                  collector will obtain verification of the debt or a copy of a judgment against the

                  consumer and a copy of such verification or judgment will be mailed to the

                  consumer by the debt collector; and




                                                Page 9 of 17
        (5) a statement that, upon the consumer's written request within the thirty-day

        period, the debt collector will provide the consumer with the name and address of

        the original creditor, if different from the current creditor.

(b) Disputed debts. If the consumer notifies the debt collector in writing within the thirty-

day period described in subsection (a) that the debt, or and portion thereof, is disputed, or

that the consumer requests the name and address of the original creditor, the debt

collector shall cease collection of the debt, or any disputed portion thereof, until the debt

collector obtains verification of the debt or a copy of a judgment, or the name and address

of the original creditor, and a copy of such verification or judgment, or name and address

of the original creditor, is mailed to the consumer by the debt collector. Collection

activities and communications that do not otherwise violate this title may continue during

the 30-day period referred to in subsection (a) unless the consumer has notified the debt

collector in writing that the debt, or any portion of the debt, is disputed or that the

consumer requests the name and address of the original creditor. Any collection activities

and communication during the 30-day period may not overshadow or be inconsistent with

the disclosure of the consumer's right to dispute the debt or request the name and address

of the original creditor.

(c) Admission of liability. The failure of a consumer to dispute the validity of a debt

under this section may not be construed by any court as an admission of liability by the

consumer.

(d) Legal pleadings. A communication in the form of a formal pleading in a civil action

shall not be treated as an initial communication for purposes of subsection (a).




                                    Page 10 of 17
          (e) Notice provisions. The sending or delivery of any form or notice which does not relate

          to the collection of a debt and is expressly required by the Internal Revenue Code of 1986

          [26 USCS §§ 1 et seq.], title V of Gramm-Leach-Bliley Act [15 USCS §§ 6801 et seq.],

          or any provision of Federal or State law relating to notice of data security breach or

          privacy, or any regulation prescribed under any such provision of law, shall not be treated

          as an initial communication in connection with debt collection for purposes of this

          section.

          ANSWER: The allegations in Paragraph 33 contain conclusions of law to which no

          response is required.

33. Section 1692e provides:

          A debt collector may not use any false, deceptive, or misleading representation or means

          in connection with the collection of any debt. Without limiting the general application of

          the foregoing, the following conduct is a violation of this section: ...

          (2) The false representation of-

                  (A) the character, amount, or legal status of any debt; or

                  (B) any services rendered or compensation which may be lawfully received by

                  any debt collector for the collection of a debt …

          (10) The use of any false representation or deceptive means to collect or attempt to

          collect any debt or to obtain information concerning a consumer …

          ANSWER: The allegations in Paragraph 33 contain conclusions of law to which no

          response is required.




                                              Page 11 of 17
                                        CLASS ALLEGATIONS

        34.     Plaintiff brings this claim on behalf of a class, pursuant to Fed.R.Civ.P. 23(a) and

23(b)(3).

        ANSWER: JHPDE admits that Plaintiff filed this instant cause of action on behalf

        of himself and a purported class seeking redress for alleged violations of the FDCPA

        but denies any characterization that is inconsistent with the statutes and denies any

        violations thereof. JHPDE denies that it violated the FDCPA with respect to

        Plaintiff or his purported class. Further, JHPDE denies the existence of his

        purported class and denies that his purported class satisfies the requirements of

        Fed. R. Civ. P. 23.

        35.     The class consists of (a) all individuals (b) with New York addresses, (c) to whom

defendant Credit Central Services, LLC sent a letter in the form represented by Exhibit A (d) on

behalf of defendant JHP, (e) where the amount listed for the debt as of the date of the letter does

not equal the amount listed for the debt as of chargeoff plus any interest, charges and fees

accrued since chargeoff minus any payments and credits since chargeoff, (f) which letter was

sent any time during a period beginning one year prior to the filing of this action and ending 21

days after the filing of this action.

        ANSWER: JHPDE admits that Plaintiff filed this instant cause of action on behalf

        of himself and a purported class as described in Paragraph 36 but denies that it

        violated the FDCPA with respect to Plaintiff or her purported class. Further,

        JHPDE denies the existence of her purported class and denies that his purported

        class satisfies the requirements of Fed. R. Civ. P. 23.




                                            Page 12 of 17
        36.    On information and belief, based on defendants' size and the use of a form letter,

the class is so numerous that joinder of all members is not practicable.

        ANSWER: The allegations in Paragraph 36 contain conclusions of law to which no

        response is required. To the extent a response is required, JHPDE denies the

        allegations in Paragraph 36.

        37.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common question is whether Exhibit A violates the FDCPA.

        ANSWER: The allegations in Paragraph 37 contain conclusions of law to which no

        response is required. To the extent a response is required, JHPDE denies the

        allegations in Paragraph 37.

        38.    Plaintiffs claim is typical of the claims of the class members. All are based on the

same factual and legal theories.

        ANSWER: The allegations in Paragraph 38 contain conclusions of law to which no

        response is required. To the extent a response is required, JHPDE denies the

        allegations in Paragraph 38.

        39.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation.

        ANSWER: The allegations in Paragraph 39 contain conclusions of law to which no

        response is required. To the extent a response is required, JHPDE denies the

        allegations in Paragraph 39.

        40.    A class action is superior for the fair and efficient adjudication of this matter, in

that:




                                          Page 13 of 17
       a.      Individual actions are not economically feasible.

       b.      Members of the class are likely to be unaware of their rights;

       c.      Congress intended class actions to be the principal enforcement mechanism under

               the FDCPA.

       ANSWER: The allegations in Paragraph 40 contain conclusions of law to which no

       response is required. To the extent a response is required, JHPDE denies the

       allegations in Paragraph 40.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Court should enter judgment in favor of plaintiff and the class

members and against defendants for:

            i. Statutory damages;

            ii. Attorney's fees, litigation expenses and costs of suit;

            iii. Such other and further relief as the Court deems proper.


       ANSWER: JHPDE denies that the Plaintiff is entitled to the relief demanded in her

Prayer for Relief.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim against JHPDE upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrines of waiver, estoppel, res judicata, release,

accord and satisfaction, or unclean hands.




                                             Page 14 of 17
                              THIRD AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff’s agreement with the original creditor contains an

arbitration provision or a class action waiver. JHPDE demands that this matter be stayed, and

that Plaintiff pursue her individual claims against Defendant in arbitration per the terms of her

credit agreement. Therefore, Plaintiff lacks standing to bring this action in this forum. JHPDE

reserves, and does not waive, its right to compel individual arbitration of Plaintiff's claims.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims must be dismissed with prejudice for lack of standing or capacity to

sue.

                              FIFTH AFFIRMATIVE DEFENSE

       JHPDE maintains procedures that are reasonably calculated to ensure that the information

required by 15 U.S.C. § 1692g is properly disclosed in the initial communication or within five

days of the initial communication when not provided in the initial communication. JHPDE also

maintains procedures that are reasonably calculated to ensure that communications are not

confusing or misleading. If a violation of the FDCPA is determined to have occurred, the

violation was not intentional and resulted from a bona fide error notwithstanding the

maintenance of procedures reasonably calculated to avoid such error.

                              SIXTH AFFIRMATIVE DEFENSE

       JHPDE reserves the right to amend its answer and affirmative defenses herein by adding

additional parties, affirmative defenses, counterclaims, cross-claims, and/or third-party claims, as

additional investigation, discovery or circumstances warrant.




                                           Page 15 of 17
       WHEREFORE, Defendant, JHPDE Finance 1, LLC, respectfully requests this Honorable

Court enter judgment in its favor, dismiss Plaintiff's Complaint, and grant any and all other relief

as the Court deems is just and equitable.



Dated: February 15, 2019                                     Respectfully Submitted,

                                                             MAURICE WUTSCHER, LLP

                                                             Attorneys for Defendant
                                                             JHPDE Finance 1, LLC
                                                             By: /s/ Thomas R. Dominczyk
                                                             Thomas R. Dominczyk
                                                             5 Walter E. Foran Blvd.
                                                             Suite 2007
                                                             Flemington, NJ 08822
                                                             (908) 237-4550
                                                             tdominczyk@mauricewutscher.com




                                            Page 16 of 17
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Answer and Affirmative

Defenses was served on this date via ECF, which will send electronic notification to the

following:

Daniel A. Edelman, Esq.
Tiffany N. Hardy, Esq.
Cassandra P. Miller, Esq.
EDELMAN, COMBS, LATTURNER
& GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
dedelman@edcombs.com
thardy@edcombs.com
cmiller@edcombs.com
courtecl@edcombs.com

Daniel C. Cohen, Esq.
Cohen & Mizrahi LLP
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
dan@cml.legal

Andrew J. Blady, Esq.
Sessions Fishman Nathan & Israel
3682 Green Ridge Road
Furlong, PA 18925
ablady@sessions.legal
                                                         Dated: February 15, 2019

                                                        MAURICE WUTSCHER, LLP

                                                        Attorneys for Defendant
                                                        JHPDE Finance 1, LLC

                                                        By: /s/ Thomas R. Dominczyk
                                                        Thomas R. Dominczyk
                                                        5 Walter E. Foran Blvd.
                                                        Suite 2007
                                                        Flemington, NJ 08822
                                                        (908) 237-4550
                                                        tdominczyk@mauricewutscher.com



                                       Page 17 of 17
